Plaintiff failed to demonstrate that she and defendant were mistaken as to a material fact when they entered into the 2007 stipulation of settlement (see Matter of Gould v Board of Educ. of Sewanhaka Cent. High School Dist., 81 NY2d 446, 453 [1993]). The record establishes that the parties were aware of the 2005 agreement, pursuant to which plaintiff paid defendant $30,000 to relinquish all rights to the marital residence, when they executed the 2007 stipulation, which provides for plaintiff to pay defendant “50% of net equity above current existing mortgage debt (APPRO $268,000) with [in] 60 days of appraisal,” that they entered into the 2007 stipulation with the advice of counsel, after several hours of discussion and following allocution by the court, and that the court advised them that the earlier agreement was not acknowledged as required by Domestic Relations Law § 236 (B) (3). Contrary to plaintiffs argument, there was no requirement for the 2007 stipulation to be acknowledged (see Rubenfeld v Rubenfeld, 279 AD2d 153 [2001]). Concur—Lippman, P.J., Mazzarelli, Buckley and DeGrasse, JJ.